Citation Nr: 1623281	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a rectal disorder, including condyloma acuminata and fecal incontinence (previously claimed as a growth on the rectum).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  

In December 2013, the Board dismissed the petition to reopen the Veteran's previously-denied claim of entitlement to service connection for hemorrhoids since he had indicated during his hearing, and in other statements, that he had never intended to file a claim for this other condition.  So the Board deemed that tantamount to a withdrawal of the petition to reopen this claim.  38 C.F.R. § 20.204 (2015).  The Board reopened the claim of service connection for the rectal disorder, including the perianal condyloma, finding there was the required new and material evidence since the prior, final and binding, March 1973 rating decision initially considering and denying this claim.  The Board, however, then determined that this claim required further development and consideration before being readjudicated on its underlying merits (de novo) and, thus, remanded this claim to the RO via the Appeals Management Center (AMC).  But, unfortunately, the Board has determined there was not the acceptable substantial compliance with the remand directives since there are deficiencies in the VA compensation examination opinion and rationale obtained on remand.  Thus, the Board is again remanding this claim.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Consider also that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate, else, notify the Veteran why one cannot or will not be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


REMAND

In the prior December 2013 remand, the Board determined that an addendum opinion was needed from the September 2012 VA examiner.  Specifically, the Board found that in December 2009, January 2011, and January 2012, the Veteran had complained to VA treatment providers of fecal incontinence, which he thought was related to growths on his rectum that he had upon his return from service in the Republic of Vietnam (RVN).  The Board also found that in February 2013 he had asserted that his rectal disorder was caused by exposure to Agent Orange.

The supplemental VA medical opinion obtained in response to this request was rendered in January 2014, but unfortunately it is not compliant with the Board's remanded directives.  Notably, the examiner did not address whether the Veteran's rectal disorder was caused by exposure to herbicides during his service in the RVN, including especially the dioxin in Agent Orange.

The Veteran's service personnel records (SPRs) reveal he served in the RVN from August 1969 to August 1970.  Since he served in the RVN, it is presumed he was exposed to an herbicide agent while there.  38 U.S.C.A. § 1116(f).  However, a rectal disorder, including condyloma acuminata and fecal incontinence, is not among the diseases presumptively associated with herbicide exposure according to 38 C.F.R. § 3.309(e).  Nevertheless, the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

Consequently, the Board must obtain still additional comment on this determinative issue to ensure the opinion is complete ("adequate").  Barr, 21 Vet. App. at 312.

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  If available to provide still further comment, obtain another addendum opinion from the examiner who rendered the January 2014 VA opinion.  Otherwise the opinion must be rendered by someone with the necessary qualifications or competence to comment.  Explanatory rationale must be provided, regardless, citing to specific evidence in the file supporting conclusions.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  Merely saying he/she cannot respond will not suffice.  To wit: 

the examiner must comment on the likelihood (very likely, as likely as not, or unlikely) that a rectal disorder, including condyloma acuminata and fecal incontinence, is related to or the result of the Veteran's presumed exposure to herbicides in RVN?  


Note:  the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him another Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

